Citation Nr: 0923616	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from July 1953 
to June 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing 
loss and tinnitus.  

2.  The Veteran was exposed to acoustic trauma during active 
service. 

3.  The Veteran's current bilateral hearing loss and tinnitus 
are related to his active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2008). 

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.   
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's service records are presumed destroyed in the 
1973 fire at the National Personnel Records Center and are 
unavailable for review.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record confirms that the Veteran has bilateral hearing 
loss by VA standards.  On the authorized VA audiological 
evaluation in January 2008, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
80
80
80
LEFT
20
30
30
60
60







Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 96 percent in the left ear.

Thus, the record shows that the Veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. § 
3.385 and the first element of service connection has been 
met.  

As for the second requirement for service connection, that 
is, that a disease or injury was incurred or aggravated 
during service, the Veteran has provided several statements 
about the noise he was exposed to while making repairs to 
aircraft during service.  Lay evidence can be provided by a 
person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran's  
statements are both consistent with the information on his DD 
Form 214 showing that he was an aircraft hydraulic repairman, 
and credible.  Thus, exposure to acoustic trauma in service 
is conceded.  

There is conflicting evidence as to whether the Veteran's 
current hearing loss is related to service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept one medical opinion and reject others.   Evans v. 
West, 12 Vet. App. 22, 30 (1998).   The Veteran's private 
examiner stated in April 2007 that he had evaluated the 
Veteran regarding noise induced hearing loss while in active 
military service.  He reported that after a thorough review 
of the Veteran's audiogram and a thorough examination he has 
determined that the Veteran has sensorineural hearing loss 
due to noise induced trauma while in active military service.  

The January 2008 VA compensation and pension (C&P) audio 
examiner stated in his report that he reviewed the claims 
file and the medical records.  The Veteran reported 
progressive hearing loss initially noted many years ago 
accompanied by right sided tinnitus.  It was noted that the 
Veteran served in the United States Air Force from 1953 to 
1957 as a jet mechanic.  He was reported to have 4 years of 
unprotected military noise exposure to jet engine noise and 
some unprotected civilian noise exposure while working at a 
car company for 33 years and that ear protection was not used 
during the first few years, but was then utilized.  The 
examiner reported a history of right side tinnitus that was 
recurrent.  The examiner, after audiometric testing noted 
above, found sensorineural hearing loss in both ears.  The 
examiner stated that an opinion could not be rendered without 
resorting to speculation.  He stated that based on 
speculation, it is as likely as not that the Veteran's 
unprotected military noise exposure contributed to the onset 
of his hearing loss and tinnitus.  But that the degree of 
hearing loss that may be attributed to his unprotected 
civilian noise exposure could not be determined.  He also 
stated that there could be other contributing factors of 
unknown etiology due to the asymmetry noted.  The examiner 
pointed out that the Veteran had exposure to acoustic trauma 
in service and he also had a significant history of civilian 
exposure.  He indicated that due to the lack of any hearing 
tests at service discharge, the exact status of his hearing 
at that time could not be determined.  The examiner said as 
to tinnitus it is usually found associated with high 
frequency hearing losses.  

On the VA audiometric examination, the provider was unable to 
furnish any definite opinion, but stated that it is possible 
that the Veteran's hearing loss and tinnitus are related to 
noise exposure in service.  Thus, he did not rule out this 
possibility.  He admits that it is likely that such exposure 
contributed to the onset of his hearing loss and tinnitus.  
This evidence suggests a link between the Veteran's in-
service noise exposure and his current hearing loss and 
tinnitus.  There is also no evidence of record that supports 
a finding that the Veteran's tinnitus and hearing loss are 
not related his military service.  In fact, there is a 
private opinion which relates the hearing loss to service.   

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
Veteran's bilateral hearing loss and his tinnitus are related 
to active service, and therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 
2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2008); Gilbert v.  Derwinski, 1 Vet.  App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


